Order insofar as appealed from unanimously reversed on the law without costs and determination of emancipation vacated. Memorandum: Petitioner commenced this violation proceeding seeking to revoke the probation of respondent, who previously was adjudicated a person in need of supervision (see, Family Ct Act § 779). Family Court therefore abused its discretion when it determined, sua sponte, that respondent is emancipated (see generally, Matter of Williams v Taylor, 234 AD2d 809, 810). (Appeal from Order of Erie County Family Court, Dillon, J. — Person In Need of Supervision.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Fallon, JJ.